Chief Justice Booth.
On an indictment for this offense it is necessary the facts of penetration and emission be proved. The witnesses for the State (and there are none for the prisoner) have proved these facts. If you credit them, you will find him guilty, and in that case it will be proper for you to assess the value of the Negro, two-thirds of which by law is to be paid by the county to the owner.
Jury came down and found the prisoner guilty. Were not up above ten or fifteen minutes.
After some time the prisoner’s counsel was asked by the Court if he had anything to say why judgment should not pass upon the prisoner. He answered he had nothing to move in arrest of judgment.
The prisoner, also being asked, made no answer, and the Chief Justice of the Court proceeded to pass sentence agreeably to law, viz that he be taken to the jail from whence he came, and from thence to the place of execution, and be hanged until dead etc.
The said George was executed at Georgetown, agreeably to the sentence of the Court, in December, 1800.